IN THE SUPREME COURT OF PENNSYLVANIA
                               EASTERN DISTRICT


JOAN LICHTMAN,                             : No. 48 EAL 2016
                                           :
                     Petitioner            :
                                           : Petition for Allowance of Appeal from
                                           : the Order of the Superior Court
              v.                           :
                                           :
                                           :
ROBERT WALTON, KENNETH                     :
VENNERA, THOMAS HEIMBACH,                  :
ROBERT KRANDEL, DAVID STECKEL,             :
RICHARD STEVENS, PAUL BARTLE,              :
RONALD BLUESTEIN, JENNY BROWN,             :
CHRISTOPHER CURCI, EMMETT                  :
FITZPATRICK, MATT FOLEY AND                :
RICHARD GREENSTEIN,                        :
                                           :
                     Respondents           :


                                      ORDER



PER CURIAM

       AND NOW, this 29th day of June, 2016, the Petition for Allowance of Appeal and

Motion to Add Supplemental Statement are DENIED.



       Justices Donohue and Dougherty did not participate in the consideration or

decision of this matter.